Luke, J.
The plaintiff sought to recover the value of goods sold under a certain contract of sale whereby the plaintiff held a lien upon the property sold, which lien was to be discharged by payments from the sales of the property when made. The defendant denied the indebtedness and pleaded accord and satisfaction. The evidence authorized the verdict in favor of the defendant, and the verdict has the approval of the trial judge.
Special grounds 1 and 2, complaining of the court’s ruling upon the admission of evidence are without merit.
Special ground 3, which complains of the court’s failure to charge the jury properly upon the law of accord and satisfaction, is without merit, for two reasons: (1) because no proper assignment of error is made therein, and (2) because the charge of the court when read in its entirety was full and fair upon the issue of accord and satisfaction. Eor no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and-Bloodworth, J., concur.